DETAILED ACTION
This communication is in response to the Amendment and Arguments filed on 03/02/2022. Claims 1-12 are pending and have been examined. Hence, this action has been made FINAL.
Any objection/rejection not mentioned in this Office Action has been withdrawn by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Examiner
	The Examiner of Record for this Application has changed from Anup Chandora to Paras Shah.

Response to Applicant’s Arguments and Amendments
	The Applicant on page 8 of the Remarks requests that the Examiner indicate acceptance of the Drawings filed on 11/14/2019. These Drawings have been accepted by the Examiner.
	Applicant Argument 1:
With Respect to the 35 USC 101 abstract Rejections of claims 1-10, the Applicant asserts  that the instant claims are directed to improving computer operations as in PEG Example 27. The Applicant further notes that the present application converts the inputted data based on the stored present parameters, simplifying the processing and formulates it into a formal dialog and therefore concludes claim 1 is patent eligible. The Applicant in the subsequent paragraph notes that the Office Action overlooks the improved processing efficiency provided by the features of the present claims, which analyzes the dependent relationship between at least two utterance text passages. 
Examiner Response 1:
The Examiner respectfully disagrees with these assertions. The Examiner notes that the instant application is not the same as the PEG example 27. The Examiner first notes that the newly added limitation of  “wherein at least one storage is configured to store the preset parameter, predicates and pair information” does not make the claims patent eligible. The newly added limitation can be performed manually by a human by noting down the preset parameter, predicate and pair information on a piece of paper. The additional limitations the of “circuit” and “storage” related to general purpose computing elements and is defined as such in [0057] and [0060] (“CPU 111” and general-purpose semiconductor storage device”). In 2106.04(a)(2)III Mental Processes, C, describes that even if a claim requires a computer may still recite a mental process. Some of these conditions in evaluating the requires a computer recites a mental process: whether a generic computer is recited, a computer environment, or merely using a computer as a tool to perform the concept. With respect to the PEG example 27, this example is unrelated to the instant claims. The claims of the Example 27, recited more than just a generic computer with claimed specifics of the transfer of BIOS from memory. These specifics related to the BIOS of a memory is absent from the claims and the specification of the instant application. The Applicant further notes that the Examiner has overlooked the processing efficiency provided by the features of the claims. However, the elements of the claims can be manually performed by a human using pen and paper and claims the use of generic computing elements.
Applicant Argument 2:
The Applicant asserts that Yagi does not specifically teach “a pair of predicate that indicates one illocutionary act and a predicate that indicates an illocutionary act made by a speaker who makes a response to the one illocutionary act”. 
Examiner Response 2:
The Examiner notes that this amendment has been newly added and therefore the Applicant’s Argument are moot in view of new grounds for rejection. A new reference has been applied below. The Examiner further notes the same reference Yagi has been applied to independent claims 5 and 9 as the limitation as argued does not appear these claims.
Hence, the Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 5, and 9 recites “generate a plurality of speech act formulas by respectively converting, using a preset parameter, a plurality of utterance text passages that form dialogue text into formal languages including predicates that indicate illocutionary acts; and….extract, as a pair of speech act formulas indicating an adjacency pair, based on pair information that indicates a plurality of predicate pairs (that refer to a pair of a predicate that indicates one illocutionary act and a predicate that indicates an illocutionary act made by a speaker who makes a response to the one illocutionary act-claim 1) that are each constituted by predicates that indicate a pair of illocutionary acts that are associated with each other, a speech act formula generated by the speech act formula generation circuit from an arbitrary utterance text passage in the dialogue text, and a speech act formula including a predicate that forms the predicate pair with a predicate included in the arbitrary speech act formula which is one of a plurality of speech act formulas generated by the speech act formula generation circuit from a plurality of utterance text passages other than the arbitrary utterance text passage, wherein... is configured to store the preset parameter, predicates and pair information.”
The limitation of “generate…” and “extract…” and “storing…” as drafted covers a human performing mental processes. More specifically, a human may read utterance text passages that form dialogue text and write out speech act formulas based on a formal language format by identifying predicates and illocutionary acts and using a given conversion rule or table. Then, a human may select a pair of speech act formulas that read as an adjacency pair based on what is learned by comparing predicate and illocutionary act information. Finally, the human can write these relationships that were determined on a piece of paper. 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites additional elements “speech act formula generation circuit” and “adjacency pair extraction circuit”  and “storage” as per the independent claim, claim 5 does not recite additional elements, and claim 9 recites the additional element “non-transitory computer readable recording medium” as per the independent claim. For example, in the filed specification, there is description of using a “computer 110 [that] includes a CPU (Central Processing Unit) 111, a main memory 112, a storage apparatus 113, an input interface 114, a display controller 115, a data reader/writer 116, and a communication interface 117 (Figure 8, Paragraph 57). Further, in paragraph 60, description is made to a general-purpose semiconductor storage. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
With respect to Claim 2, 6, and 10, the claim relates to adding weights to the pair information of predicate pairs in advance and extracting a pair of speech act formulas with the largest weight added. This reads a human adding a value to a predicate pair based on a given table of value and choosing the predicate pair with the largest assigned value. No additional limitations are present.
With respect to Claim 3, 7, and 11, the claim relates to searching for the pair of speech act formulas indicating the adjacency pair. This reads a human comparing predicate pairs based on what is learned by comparing predicate and illocutionary act information. No additional limitations are present.
With respect to Claim 4, 8, and 12, the claim relates to generating dialog information and an alert signal. This reads a human selecting a pair of speech act formulas and notifying another human verbally of the selection. No additional limitations are present.
These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5, 7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagi et. al. (Foreign Patent Document JP H07-160717 A), hereinafter Yagi. 
Regarding Claims 5 and 9, Yagi teaches:
An information processing method comprising: 
generating a plurality of speech act formulas by respectively converting, using a preset parameter, a plurality of utterance text passages that form dialogue text into formal languages including predicates that indicate illocutionary acts; and (Yagi, Page 2, Lines 36-40, Page 3, Lines 1-3: The utterance meaning content extraction unit 1 [as speech act formula generation circuit] extracts the meaning content [as generating a plurality of speech act formulas] of an utterance [as a plurality (Yagi, Page 3, Line 5: For each of the utterances) of utterance text passages that form dialog text] including an assertion target, a sentence pattern, a utterance function, and the like from the input utterance. The assertion target is converted into a description format [as converted formal languages including predicates] based on a list of predicate names, argument roles, and their value pairs [as preset parameters]. The sentence pattern is indicated by any one of a plain text, an interrogative sentence, an imperative sentence, and a request sentence [as illocutionary acts].  The function of utterance is indicated by information transmission, information request, action request, and the like. For example, question utterance A1, “exist ((S Kojien) (P?))” is a statement target, with S and P representing argument roles as subject and place, respectively; Page 3, Lines 22-23: vocabulary knowledge storage unit 3 stores a conceptual structure [as speech act formulas] of an event associated with a phrase representing an event)

extracting as a pair of speech act formulas indicating an adjacency pair, based on pair information that indicates a plurality of predicate pairs that are each constituted by predicates that indicate a pair of illocutionary acts that are associated with each other, (Yagi, Page 4, Lines 35-37: The adjacent utterance relation recognition means 5 [as adjacency pair extraction circuit] recognizes the adjacent utterance relation [as extracting pair of speech act formulas indicating the adjacency pair] by referring to the meaning content of the utterance, the utterance premise, the vocabulary knowledge, and the adjacent utterance relation structure [as pair information that indicates a plurality of predicate pairs that are each constituted by predicates that indicate a pair of illocutionary acts that are associated with each other]; Page 3, Lines 42-48: For example, in the relational structure between the preceding utterance Pre and the original response Org…, match (P, Q) indicates that the event P and the event Q are substantially equal to each other, and specifically, indicates that the predicate and the argument in each event can be compared with each other while allowing similarities [as indicating an adjacency pair]) a speech act formula generated from an arbitrary utterance text passage in the dialogue text, and a speech act formula including a predicate that forms the predicate pair with a predicate included in the arbitrary speech act formula which is one of a plurality of speech act formulas generated by the speech act formula generation circuit from a plurality of utterance text passages other than the arbitrary utterance text passage. ( (Page 3, Lines 35-36: adjacent utterance relation structure storage unit 4 stores a structure describing the relationship between the preceding utterance Pre [as speech act formula generated by the speech act formula generation circuit from an arbitrary utterance text passage in the dialogue text] and the subsequent utterance Suc [as another speech act formula including a predicate that forms the predicate pair with a predicate included in the arbitrary speech act formula which is one of a plurality of speech act formulas generated by the speech act formula generation circuit from a plurality of utterance text passages other than the arbitrary utterance text passage];),
storing, in at least one storage, the preset parameter, predicates and pair information (see page 4, paragraph starting with “the conceptual storage means 6…), where conceptual storage means stored the conceptual relationship between the objects represented by the phrases  such as relation structure between adjacent utterance including predicate information). 
As to claim 9, apparatus claim 9 and method claim 5 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to method claim. Regarding Claim 9, Yagi teaches: A non-transitory computer readable recording medium (Yagi, Page 3, Lines 48-49: a computer using the programming language Prolog)

Regarding Claims 7 and 11, Yagi teaches:
The information processing method ccording to claim 5 and 9,
Wherein, when the pair of speech formulas is extracted,  the pair of speech act formulas indicating the adjacency pair is searched for, for each of the utterance text passages.  (Yagi, Page 4, Lines 35-37: The adjacent utterance relation recognition means 5 [as adjacency pair extraction circuit] recognizes the adjacent utterance relation [as searching for the pair of speech act formulas] by referring to the meaning content of the utterance [as each of the utterance text passages], the utterance premise, the vocabulary knowledge, and the adjacent utterance relation structure [as indicating the adjacency pair]; Yagi, Page 3, Line 5: For each of the utterances)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi, in view of Popescu et. al. (“A constraint satisfaction approach to context-sensitive utterance generation in multi-party dialogue systems), hereinafter Popescu. 
Regarding Claim 1, Yagi teaches  an information processing apparatus comprising: 
A speech act formula generation circuit configured to generate a plurality of speech act formulas by respectively converting, using a preset parameter, a plurality of utterance text passages that form dialogue text into formal languages including predicates that indicate illocutionary acts; and (Yagi, Page 2, Lines 36-40, Page 3, Lines 1-3: The utterance meaning content extraction unit 1 [as speech act formula generation circuit] extracts the meaning content [as generating a plurality of speech act formulas] of an utterance [as a plurality (Yagi, Page 3, Line 5: For each of the utterances) of utterance text passages that form dialog text] including an assertion target, a sentence pattern, a utterance function, and the like from the input utterance. The assertion target is converted into a description format [as converted formal languages including predicates] based on a list of predicate names, argument roles, and their value pairs [as preset parameters]. The sentence pattern is indicated by any one of a plain text, an interrogative sentence, an imperative sentence, and a request sentence [as illocutionary acts].  The function of utterance is indicated by information transmission, information request, action request, and the like. For example, question utterance A1, “exist ((S Kojien) (P?))” is a statement target, with S and P representing argument roles as subject and place, respectively; Page 3, Lines 22-23: vocabulary knowledge storage unit 3 stores a conceptual structure [as speech act formulas] of an event associated with a phrase representing an event)

an adjacency pair extraction circuit configured to extract, as a pair of speech act formulas indicating an adjacency pair, based on pair information that indicates a plurality of predicate pairs that are each constituted by predicates that indicate a pair of illocutionary acts that are associated with each other, (Yagi, Page 4, Lines 35-37: The adjacent utterance relation recognition means 5 [as adjacency pair extraction circuit] recognizes the adjacent utterance relation [as extracting pair of speech act formulas indicating the adjacency pair] by referring to the meaning content of the utterance, the utterance premise, the vocabulary knowledge, and the adjacent utterance relation structure [as pair information that indicates a plurality of predicate pairs that are each constituted by predicates that indicate a pair of illocutionary acts that are associated with each other]; Page 3, Lines 42-48: For example, in the relational structure between the preceding utterance Pre and the original response Org…, match (P, Q) indicates that the event P and the event Q are substantially equal to each other, and specifically, indicates that the predicate and the argument in each event can be compared with each other while allowing similarities [as indicating an adjacency pair])
a speech act formula generated by the speech act formula generation circuit from an arbitrary utterance text passage in the dialogue text, and a speech act formula including a predicate that forms the predicate pair with a predicate included in the arbitrary speech act formula which is one of a plurality of speech act formulas generated by the speech act formula generation circuit from a plurality of utterance text passages other than the arbitrary utterance text passage. ( (Page 3, Lines 35-36: adjacent utterance relation structure storage unit 4 stores a structure describing the relationship between the preceding utterance Pre [as speech act formula generated by the speech act formula generation circuit from an arbitrary utterance text passage in the dialogue text] and the subsequent utterance Suc [as another speech act formula including a predicate that forms the predicate pair with a predicate included in the arbitrary speech act formula which is one of a plurality of speech act formulas generated by the speech act formula generation circuit from a plurality of utterance text passages other than the arbitrary utterance text passage];),
storing, in at least one storage, the preset parameter, predicates and pair information (see page 4, paragraph starting with “the conceptual storage means 6…), where conceptual storage means stored the conceptual relationship between the objects represented by the phrases  such as relation structure between adjacent utterance including predicate information). 
	However, Yagi does not specifically disclose a pair of predicate that indicates one illocutionary act and a predicate that indicates an illocutionary act made by a speaker who makes a response to the one illocutionary act.
	Popescu does teach a pair of predicate that indicates one illocutionary act and a predicate that indicates an illocutionary act made by a speaker who makes a response to the one illocutionary act (see page 102, right column, bullet 2, where dialogue between two different speakers, confirmation dialogue relation where speaker having produced the first utterance updates with semantics and emitted of second utterance updates the commitment store of the two utterances, and contradiction relation with respect to the negated semantics of first utterance and see page 105, sect. 2.3.4, 2nd and 3rd paragraphs where if utterance to be generated contains a predicate that is in a stack and also in a previous utterance that is connected to the first one via confirmation rhetorical relation then predicate from is suppressed in current utterance and where predicate is kept if the rhetorical relation that connects the predicate is of contradiction type or does not occur in stack then the predicate is kept is logical form, where predicate is added into stack where confirmation can be marked through an utterance that is connected to the machine utterance via a confirmation dialogue.) (e.g. The Examiner notes that illocutionary acts comprises meaningful units of speech and is present when a user makes an utterance. Both Yagi and Popescu relate to user speech/dialogue and therefore comprise illocutionary act)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the speech act processing as taught by Yagi with the pair of predicate as taught by Popescu in order to be able to trigger certain decisions regarding semantic ellipsis (see sect. 2.3, 1st paragraph).

Regarding Claim 3, Yagi in view of Popescu teaches all of the limitations as in claim 1 above. 
Furthermore, Yagi teaches:
The information processing apparatus according to claim 1,
wherein the adjacency pair extraction circuit searches for the pair of speech act formulas indicating the adjacency pair, for each of the utterance text passages.  (Yagi, Page 4, Lines 35-37: The adjacent utterance relation recognition means 5 [as adjacency pair extraction circuit] recognizes the adjacent utterance relation [as searching for the pair of speech act formulas] by referring to the meaning content of the utterance [as each of the utterance text passages], the utterance premise, the vocabulary knowledge, and the adjacent utterance relation structure [as indicating the adjacency pair]; Yagi, Page 3, Line 5: For each of the utterances)

Claim(s) 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi in view of Popescu and applied in claim 1, and further in view of Zhang et. al. (US Patent Document US 2017 /0228361 A1), hereinafter Zhang. 
Regarding Claim 2, Yagi in view of Popescu teach all of Claim 1 limitations above. Furthermore, Yagi in view of Popescu do not teach:
The information processing apparatus according to claim 1, 
wherein weights are respectively added to the plurality of predicate pairs in the pair information in advance, and
in a case where a plurality of pairs of speech act formulas include one or more speech act formulas generated from the arbitrary utterance text passage and one or more speech act formulas generated from one utterance text passage other than the arbitrary utterance text passage, the adjacency pair extraction circuit extracts a pair of speech act formulas including a predicate pair to which the largest weight has been added in the pair information, as a pair of speech act formulas indicating the adjacency pair.  
However, Zhang teaches:
The information processing apparatus according to claim 1, 
wherein weights are respectively added to the plurality of predicate pairs in the pair information in advance, and (Zhang, Figure 1: Information Retrieval Computer System 100 contains an adjacency pair module 146; Page 9, Paragraph 74: When sentences form a potential answer question pair [as a predicate pair], the adjacency pair module 146 may weigh scores in the following descending order in which the first criterion is weighted highest and last criterion is weighted lowest [as weights added in advance]: relative noun and verb correspondence; relative sentences/phrases fitting into particular grammatical structures; relative tense correspondence; and relative sentence sequence)
in a case where a plurality of pairs of speech act formulas include one or more speech act formulas generated from the arbitrary utterance text passage and one or more speech act formulas generated from one utterance text passage other than the arbitrary utterance text passage, the adjacency pair extraction circuit extracts a pair of speech act formulas including a predicate pair to which the largest weight has been added in the pair information, as a pair of speech act formulas indicating the adjacency pair.  (Zhang, Page 7, Paragraph 60: a parsing sub-process may use an array of parsing types to decompose electronic messages [as utterance text passages] and translate them into at least one or more grammar structures e.g. dependency grammar [as a plurality of generated pairs of speech act formulas]; Page 7, Paragraph 66: The adjacency pair module 146 can identify, score, and extract potential adjacency pairs [as a pair of speech act formulas including a predicate pair] from the email communications; Page 9, Paragraph 75: adjacency pair module 146 extracts adjacency pairs based on the scores for the potential adjacency pairs; adjacency pair module 146 extracts only the highest scored adjacency pair [as the predicate pair to which the largest weight has been added in the pair information, as a pair of speech act formulas indicating the adjacency pair] where there is a co-occurrence of the same sentence between two or more adjacency pair matches)
Yagi and Popescu in view of Zhang are both considered to be analogous to the claimed invention because they are in the same field of textual parsing. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Yagi (directed to an information processing apparatus with a utterance meaning content extraction unit and an adjacent utterance relation recognition means) and Zhang (directed to adjacency pair module extracting the highest scored adjacency pair based on weighted criterion) and arrived at an information processing apparatus with a utterance meaning content extraction unit and an adjacent utterance relation recognition means extracting the highest scored adjacency pair based on weighted criterion. One of ordinary skill in the art would have been motivated to make such a combination because parsing bulk message information into intelligent question retrieval models provides solutions to lexical gap problems, polysemy problems, word order problems, and/or data sparsity problems within a single model (Zhang, Figure 5, Page 2, Paragraph 22). 

Regarding Claim 4, Yagi in view of Popescu teaches all of Claim 1 limitations above. Furthermore, Yagi in view of Popescu do not teach:
The information processing apparatus according to claim 1, further comprising: 
A dialog structure formation circuit configured to generate dialog information described in a formal language, for each pair of speech act formulas indicating the adjacency pair, using the predicates pair included in the pair of speech act formulas; and
An alert circuit configured to generate an alert signal in a case where the dialog information generated by the dialog structure formation circuit includes a pair of alert predicates set in advance. 
However, Zhang teaches:
The information processing apparatus according to claim 1, further comprising: 
A dialog structure formation circuit configured to generate dialog information described in a formal language, for each pair of speech act formulas indicating the adjacency pair, using the predicates pair included in the pair of speech act formulas; and (Zhang, Page 8, Paragraph 70: adjacency pair module 146 identifies adjacency pairs by matching parsed text to complimentary entries within an adjacency pair database that is stored within the data storage 110; Page 11, Paragraph 94: retrieval agent module 150 [as dialog structure formation circuit] retrieves text from the data storage 110 that relates to drafting first party communications. Zhang, Page 13, Paragraph 108: The retrieval agent module 150 can display one or more types of the following candidate texts, e.g. adjacency pairs [as generated dialog information described in a formal language, for each pair of speech act formulas indicating the adjacency pair, using the predicates pair included in the pair of speech act formulas].)
An alert circuit configured to generate an alert signal in a case where the dialog information generated by the dialog structure formation circuit includes a pair of alert predicates set in advance. (Page 13, Paragraph 113: Through the retrieval agent module 150 [as alert circuit], the first party can select a populate button wherein the displayed candidate and/or linked texts [as dialog information including a pair of alert predicates] populate the headers and/or bodies of the email communications; the first party can select a populate function [as a generated alert signal] that is represented through a graphic user interface.)
Yagi and Popescu in view of Zhang are both considered to be analogous to the claimed invention because they are in the same field of textual parsing. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Yagi (directed to an information processing apparatus with a utterance meaning content extraction unit and an adjacent utterance relation recognition means) and Zhang (directed to a retrieval agent module with a populate function to display candidate texts, e.g. adjacency pairs, on a graphical user interface) and arrived at an information processing apparatus with a utterance meaning content extraction unit and a retrieval agent module with a populate function to display candidate texts, e.g. adjacency pairs, on a graphical user interface. One of ordinary skill in the art would have been motivated to make such a combination because parsing bulk message information into intelligent question retrieval models provides solutions to lexical gap problems, polysemy problems, word order problems, and/or data sparsity problems within a single model (Zhang, Figure 5, Page 2, Paragraph 22). 

Claim(s) 6, 8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagi, in view of Zhang et. al. (US Patent Document US 2017 /0228361 A1), hereinafter Zhang. 
Regarding Claims 6 and 10, Yagi teaches all of Claim 5 and 9  limitations above. Furthermore, Yagi does not teach:
The information processing method according to claim 5 and CRM claim 9, 
wherein weights are respectively added to the plurality of predicate pairs in the pair information in advance, and
in a case where a plurality of pairs of speech act formulas include one or more speech act formulas generated from the arbitrary utterance text passage and one or more speech act formulas generated from one utterance text passage other than the arbitrary utterance text passage, the adjacency pair extraction circuit extracts a pair of speech act formulas including a predicate pair to which the largest weight has been added in the pair information, as a pair of speech act formulas indicating the adjacency pair.  
However, Zhang teaches:
wherein weights are respectively added to the plurality of predicate pairs in the pair information in advance, and (Zhang, Figure 1: Information Retrieval Computer System 100 contains an adjacency pair module 146; Page 9, Paragraph 74: When sentences form a potential answer question pair [as a predicate pair], the adjacency pair module 146 may weigh scores in the following descending order in which the first criterion is weighted highest and last criterion is weighted lowest [as weights added in advance]: relative noun and verb correspondence; relative sentences/phrases fitting into particular grammatical structures; relative tense correspondence; and relative sentence sequence)
in a case where a plurality of pairs of speech act formulas include one or more speech act formulas generated from the arbitrary utterance text passage and one or more speech act formulas generated from one utterance text passage other than the arbitrary utterance text passage, the adjacency pair extraction circuit extracts a pair of speech act formulas including a predicate pair to which the largest weight has been added in the pair information, as a pair of speech act formulas indicating the adjacency pair.  (Zhang, Page 7, Paragraph 60: a parsing sub-process may use an array of parsing types to decompose electronic messages [as utterance text passages] and translate them into at least one or more grammar structures e.g. dependency grammar [as a plurality of generated pairs of speech act formulas]; Page 7, Paragraph 66: The adjacency pair module 146 can identify, score, and extract potential adjacency pairs [as a pair of speech act formulas including a predicate pair] from the email communications; Page 9, Paragraph 75: adjacency pair module 146 extracts adjacency pairs based on the scores for the potential adjacency pairs; adjacency pair module 146 extracts only the highest scored adjacency pair [as the predicate pair to which the largest weight has been added in the pair information, as a pair of speech act formulas indicating the adjacency pair] where there is a co-occurrence of the same sentence between two or more adjacency pair matches)
Yagi and Zhang are both considered to be analogous to the claimed invention because they are in the same field of textual parsing. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Yagi (directed to an information processing apparatus with a utterance meaning content extraction unit and an adjacent utterance relation recognition means) and Zhang (directed to adjacency pair module extracting the highest scored adjacency pair based on weighted criterion) and arrived at an information processing apparatus with a utterance meaning content extraction unit and an adjacent utterance relation recognition means extracting the highest scored adjacency pair based on weighted criterion. One of ordinary skill in the art would have been motivated to make such a combination because parsing bulk message information into intelligent question retrieval models provides solutions to lexical gap problems, polysemy problems, word order problems, and/or data sparsity problems within a single model (Zhang, Figure 5, Page 2, Paragraph 22). 

Regarding Claims 8 and 12, Yagi teaches all of Claim 5 and 9 limitations above. Furthermore, Yagi does not teach:
The information processing method according to claim 5 and 9, further comprising: 
generating a dialog structure information described in a formal language, for each pair of speech act formulas indicating the adjacency pair, using the predicates pair included in the pair of speech act formulas; and
generating an alert signal in a case where the dialog information generated by the dialog structure formation circuit includes a pair of alert predicates set in advance. 
However, Zhang teaches:
The information processing apparatus according to claim 1, further comprising: 
Generating dialog information described in a formal language, for each pair of speech act formulas indicating the adjacency pair, using the predicates pair included in the pair of speech act formulas; and (Zhang, Page 8, Paragraph 70: adjacency pair module 146 identifies adjacency pairs by matching parsed text to complimentary entries within an adjacency pair database that is stored within the data storage 110; Page 11, Paragraph 94: retrieval agent module 150 [as dialog structure formation circuit] retrieves text from the data storage 110 that relates to drafting first party communications. Zhang, Page 13, Paragraph 108: The retrieval agent module 150 can display one or more types of the following candidate texts, e.g. adjacency pairs [as generated dialog information described in a formal language, for each pair of speech act formulas indicating the adjacency pair, using the predicates pair included in the pair of speech act formulas].)
generating an alert signal in a case where the dialog information generated by the dialog structure formation circuit includes a pair of alert predicates set in advance. (Page 13, Paragraph 113: Through the retrieval agent module 150 [as alert circuit], the first party can select a populate button wherein the displayed candidate and/or linked texts [as dialog information including a pair of alert predicates] populate the headers and/or bodies of the email communications; the first party can select a populate function [as a generated alert signal] that is represented through a graphic user interface.)
Yagi and Zhang are both considered to be analogous to the claimed invention because they are in the same field of textual parsing. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Yagi (directed to an information processing apparatus with a utterance meaning content extraction unit and an adjacent utterance relation recognition means) and Zhang (directed to a retrieval agent module with a populate function to display candidate texts, e.g. adjacency pairs, on a graphical user interface) and arrived at an information processing apparatus with a utterance meaning content extraction unit and a retrieval agent module with a populate function to display candidate texts, e.g. adjacency pairs, on a graphical user interface. One of ordinary skill in the art would have been motivated to make such a combination because parsing bulk message information into intelligent question retrieval models provides solutions to lexical gap problems, polysemy problems, word order problems, and/or data sparsity problems within a single model (Zhang, Figure 5, Page 2, Paragraph 22). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
05/09/2022